Title: From George Washington to Anthony Whitting, 13–14 January 1793
From: Washington, George
To: Whitting, Anthony



Mr Whiting,
Philadelphia Jany 13[–14]th 1793

Your letter of the 9th instant with the several reports therein, came duly to hand; & to such parts as require it, I shall reply.
I never had it in contemplation to with-draw the hands from the River, or any other Plantation to aid at the Mansion house, if their work should be required at home: therefore I find no difficulty in releasing the River force from this Service, if there is really work enough to employ them at home; which is indeed very probable, as they have spent all the fall—& half the Winter in getting in their Corn: a thing hardly ever heard of before in the worst of weather, much less in such as we have had; & which perhaps never was seen before. If there was any way of making such a rascal as Garner pay for such conduct, no punishment would be too great for him. I suppose he never turned out of mornings until the Sun had warmed the Earth; and if he did not, the Negros

would not: and if you do watch the motions of these people (now & then) in the Mornings—it will, more than probably be the case with the rest who are on standing wages; & who feel no interest in the Crop, whether it be great or small: For in this case, principle, & a regard for reputation, are the only motives to stimulate industry. and, unfortunately, too few of that class of (common) Overseers, are over burthened with either of these.
I am perfectly sensible of the scarcity of Timber at the River Plantn; and the distance it is to draw at some others; and this, principally (but aided by many others) is the reason why for many years back, I have been labouring but in vain to substitute live, instead of dead fences; and which I will no longer, under any pretences whatsoever, delay doing. My frequent and long absences from home prevented my attending to the business personally; and no recommendation, nor indeed orders, could draw the attention of those to whom I entrusted my affairs—in the manner it ought—for the seasons were either suffered to pass away before the measure was thought of by them, or, the work executed in such a manner as to produce no good effect. Now, as I mean to make hedging a business, and a primary one, and when I add that, I cannot be more disappointed, or disobliged by any thing, than in neglecting the Season, and the means to accomplish the measure; I shall hope to be relieved in a few years from the great consumption of timber which such a quantity of Fencing as I have, will occasion; and the consequent transportation of the Rails to such a variety of cross fences as there are but which—in the first instances at least—might be made of any sort, or kind of hedge that would turn horses, Cattle & Sheep; Hogs not being admitted.
It would be folly to place cuttings of either Willow or Lombardy Poplar in grounds they will not grow; and you & the Gardener—on the spot—must be the best judge of these—substitute therefore what you may think best in their places. I look upon either, & both of these trees to be excellent for rearing a hedge quick; but conceive they ought to be fronted, or backed, with some other plant that is more stubborn, & durable too, if they can be had; in order to make a lasting, & formidable hedge.
You propose a change in the course of the Fence from the back of the young clover-lot to the river; but I do not understand on what line, or how you propose to run it. My idea, was not to alter

the fence of the Brick yard lot, unless to draw it as much up the hill (just above [Thomas] Green’s house) as it could be done to be out of the view of the House; & then, from the No. East Corner thereof, to run such a fence as you seem to have in contemplation (below the Summit of the hill also, so as to be hid from view) until it reached the hollow by Boatswains house thence to the outer fence in the nearest direction—I meant moreover, to have run another fence from the No. West Corner of the New Clover lot, by the road at the turn & gully, until it shd strike the outer fence near the gate by Richds house, which would have thrown all the intermediate ground into one Inclosure to be divided hereafter at pleasure, into Smaller lots, if necessary—This would leave all the Hill sides—the broken grounds—& Swamps below—which contain most grass—for a common pasture: and the way to get in to it might be by a continuation of the lane by the New quarter, & back of the Smiths shop to the head of the hollow by the Wild Cherry tree; and wch would be the road also to the old fish house landing, without passing through Gates or Bars or lot itself. The reason why I had not mentioned this matter to you before, was, that I conceived work enough had been cut out already, without enumerating more; but as you seem to look forward, on acct of hedging &ca I mention these ideas without being tenacious of them. My object in clearing the grounds out side of the pasture, along the Road from the Gum Spring, was, that you might see the Mansion house as soon as you should enter the little old field beyond it.
I have no objection to your pursuing your own judgment as to the time fittest for plowing the Brick yard Inclosure provided the grain & grass-seeds are sown therein as early as possible. I wish both were now in the ground; & hope every exertion possible has been made this mild & open weather to forward your plowing generally for it is highly probable that February & March may be unfit for this business; in which case, & not embracing the fine weather you have had, the business, & your crops consequently, will be exceedingly backward.
Although you may sow the grass-seeds at the Mansion house yourself it is my wish nevertheless that a Machine (described by Mr Bordley) may be made to sow it at the other places; for in unskilful hands the seed is wasted, and the ground not productive,

on account of the irregularity in the sowing it. It is my wish that the Buckwheat, sowed for manure, could be got into the ground as early as possible after the frosts are over, that, when the first growth therefrom has ripened seed enough to stock the ground a second time, it may be again plowed in, which will afford a second dressing before it is seeded with grain.
Mr Butler’s ideas may require correction, & to be assimilated a little more to the nature of our climate & Soil; but I by no means disapprove of the idea of trying the efficacy of the mud which may be extracted from Hell hole, if he can contrive to get it up. I do not mean on a large scale. This would be expensive, but if ⟨one⟩ attempt was made on a few square rods of the poorest ground in the adjacent lot, with different quantities on each, the experiment might, & unquestionably would, ascertain a fact which may be of great importance to know—and as experiments of this sort can be made at a small expence it is wonderful & inexcusable they are not oftener attempted. And though it may be imprudent to risk a whole field of Turnips, for the purpose of folding upon (until the land can be brought into better order) yet it would certainly be right to practice this upon a small scale at first; and advance by degrees, and according to the utility & the advantages which are found to flow from it. Mr Young (of Suffolk in England) who, unquestionably, understands the principles of farming as well as any man in England, and who has had as much practical knowledge, has given it as his decided opinion that the Stock of every farm ought to be supported by the fallows. By fallows (for he reprobates the idea of naked Fallows) he means Turnips, Cabbage, Beans Clover and such like as are best adapted to the Soil. & which are part of his rotation Crops. His great Desiderata is, that large Crops cannot be raised without large Stocks of Cattle & Sheep—Nor large Stocks of these without the Fallows abovementioned; which are the best if not the only proper preparation for Crops of grain. To get fully into a practice of this sort, in this Country, must be more than the work of a year, two, or three, but if it is never begun it can never be executed—Turnips (where the land is fit for it) folded on, & Clover, seems to be his plan.
As there appears to be more difficulty in carrying the Water to the Visto in front of the Mansion house than I had conceived the

work may be suspended until my arrival. But what is the reason that Davenport will not make the experiment I directed with 100 bushls of Wheat? If it is delayed, the object I had in view cannot be answered by it—which was, to ascertain whether it would be best, & most for my interest to sell my Wheat in the grain, or after it was manufactured. He certainly must be a very indolent man! There is no doubt in my mind, but that both Wheat & flour will be as high before the middle of March as it has been yet, or more so; a continuation of the cause (and in a degree better known than it was) of the rise in the prices of these articles will not loose its effect—but as the sales of mine will depend in some measure upon the Cash in Alexandria, it is my desire that you will keep me pretty regularly informed of the Alexandria prices, that I may govern myself accordingly.
I will, by the first Vessel to Alexandria send Oil & paint agreeably to your Memorandum. The Pillars of the Piaza & other parts of the Mansion house must be examined & repaired before they are painted—after which I will have both sides of it & ends painted & sanded. as well as the Pillers—I requested the Major to have a sufficient quantity of white, & fine sand brought from below for this purpose (if what I had was insufficient) but whether it ever was done or not I am unable to say. for in too many cases it has happened that, the directions given in letters (when not immediately executed) are laid by & never thought of more, unless I have renewed them. When you receive the paints I shall send from hence, the Cornice of the Salt & Smoke houses may be painted white in the manner you have suggested.
By the last weeks report you have been grubbing in the old meadow at D. Run. Which meadow is it that you call the old? If it be that by the Overseers house, I hope all that was left unfinished at the former clearing of it will be now compleated, except such trees as ought to be left for Shade & ornament near the house; & all the trash entirely removed from it. By the same weeks report, from Muddy hole, a blank for the qty of Buckwheat is left. It is better not to touch a subject than to leave it unfinished.
Let Mr Crow know, that I view with a very evil eye the frequent reports made by him of Sheep dying. When they are destroyed by Dogs it is more to be regretted than avoided perhaps—but frequent natural deaths is a very strong evidence to my mind of

the want of care—or something worse—as the sheep are culled every year & the old ones drawn out. I wish you well—and am Your friend &ca

Go: Washington


N.B. The enclosed seeds are from the Maliga Grape desire the Gardener to Plant, and give proper attention to them.


P.S.—Jany 14th 1793. I beg that the Mill may not be idle for want of Wheat—The Sooner indeed the residue of the Crop can be delivered there the better, and less waste will be sustained. Let me know how many Stacks remain to be got out at the River Plantatn—What you suppose they will yield—and how much Wheat you conceive is in the Barn at the Ferry & French’s.

